J-S51041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSEPH ALVAREZ-PITRE                   :
                                        :
                   Appellant            :   No. 366 MDA 2020

     Appeal from the Judgment of Sentence Entered December 4, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0007498-2016

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSEPH ALVAREZ-PITRE                   :
                                        :
                   Appellant            :   No. 367 MDA 2020

     Appeal from the Judgment of Sentence Entered December 4, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0005377-2017


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED JANUARY 29, 2021

     Joseph Alvarez-Pitre (Appellant) appeals from the judgments of

sentence entered in the York County Court of Common Pleas, following his

guilty pleas to drug and related offenses at two dockets, CP-67-CR-0007498-

2016 (2016 Case) and CP-67-CR-0005377-2017 (2017 Case). He avers the

trial court abused its discretion in imposing aggravated-range and above-
J-S51041-20


aggravated range sentences,            and     in ordering his sentences to run

consecutively. We affirm.

        The trial court summarized the underlying facts:

             In [the 2016 Case], on October 3, 2016, . . . Appellant sold
        heroin, later determined to be [4.2 grams of1] fentanyl, [to a
        confidential informant2] in police presence in the vicinity of his
        residence . . . in the City of York, Pennsylvania. On October 6,
        2016, police executed a search warrant on [Appellant’s]
        residence. Inside the residence, police found packaging, a scale,
        cash, and a small amount of marijuana. The marijuana field[-]
        tested positive.

             In [the 2017 Case,] Appellant delivered crack cocaine to
        another person in the presence of police on July 19, 2017. On
        July 20, 2017, . . . Appellant delivered crack cocaine and heroin
        to another [confidential informant3] in the presence of police.
        [The next day], at approximately 3:00 p.m., the York City Police
        Department attempted to stop [Appellant] while he was driving[.
        Appellant] fled and in his attempt to elude the police drove onto a
        curb and drove the wrong way down a one-way street. After his
        car was forcefully stopped by the police, [Appellant] attempted to
        continue his escape on foot.         Officers . . . pursued and
        apprehended [Appellant] in a nearby backyard. They found a
        quantity of crack cocaine and marijuana on his person when they
        apprehended him.

Trial Ct. Op. (2016 Case), 4/21/20, at 2.4




____________________________________________


1   N.T. Plea, 4/10/18, at 7.

2   N.T. Plea at 7.

3   N.T. Plea at 10.

4 The trial court filed nearly identical opinions at the two cases. Our citations
to the “Trial Ct. Op.” throughout this memorandum are to the 2016 Case
opinion.

                                           -2-
J-S51041-20


        On April 10, 2018, Appellant entered open guilty pleas at both dockets

in the Heroin Opioid Wellness Court (drug treatment court). N.T. Plea at 1-2.

The trial court described drug treatment court as “an intensive rehabilitation

program that focuses upon treatment rather than incarceration.”          N.T.

Sentencing, 12/4/18, at 9. “Upon successful completion of that program, the

felony counts [would] be reduced to a misdemeanor[,] and the misdemeanor

counts [would] be dismissed.” N.T. Plea at 2. At the 2016 Case, Appellant

pleaded guilty to one count each of possession with intent to deliver (PWID)

heroin,5 possession of marijuana, and possession of drug paraphernalia.6 At

the 2017 Case, Appellant pleaded guilty to four counts of PWID — for,

respectively, 1.02 grams of cocaine, 20.1 grams of cocaine, 0.26 grams of

heroin, and 21.03 grams of cocaine. Id. at 11. Appellant also pleaded guilty

to one count of fleeing or attempting to elude an officer.7

        From January 5 (predating the plea hearing) to September 25, 2018,

Appellant appeared before drug treatment court “at least twice a month.” Trial


____________________________________________


5 At the plea hearing, the parties and trial court referred to the offense of
PWID fentanyl. N.T. Plea at 6-7. However, as the trial court notes in its
opinion, fentanyl is not a listed controlled substance in the Controlled
Substance, Drug, Device and Cosmetic Act, 35 P.S. §§ 780-1 to 780-144. See
35 P.S. § 780-104 (“Schedules of controlled substances”); Trial Ct. Op. at 7.

6   35 P.S. § 780-113(a)(30), (31), (32).

7 75 Pa.C.S. § 3733(a). One count of driving the wrong way, 75 Pa.C.S.
§ 3308(b), was nolle prossed. N.T. Plea at 2.



                                           -3-
J-S51041-20


Ct. Op. at 7. However, on September 25, 2018, he was removed from the

program for “falsifying employment documents and lying to the treatment

court team about his income sources.” Id. at 1.

        On December 4, 2018, the trial court conducted sentencing, after having

reviewed the pre-sentence investigation report (PSI). N.T. Sentencing at 9.

Appellant had a prior record score of five and three prior PWID convictions —

in 2005 and 2008 (cocaine) and in 2012 (heroin)8 — for which he served state

sentences. Id. at 3, 6, 12. Appellant was RRRI9 eligible. Id. at 15. The trial

court and both parties reviewed the sentencing guidelines for each count in

detail and in light of his RRRI eligibility. See id. at 3-4 (defense counsel), 7-

8 (Commonwealth), 13-14 (trial court). The Commonwealth recommended a

total sentence of 36 to 72 months’ (or three to six years’) imprisonment,

comprised of concurrent sentences “at the top of the aggravated range.” Id.

at 4. Defense counsel then argued, however, that the Commonwealth was

seeking an aggregate sentence of 3½ to 7 years’ imprisonment, but

nevertheless agreed such a sentence “is appropriate,” as Appellant’s “life is

not a lost cause.” Id. at 5.

        The trial court considered Appellant’s removal from drug treatment

court, where he was provided “the opportunity to rehabilitate himself outside


____________________________________________


8Appellant’s counsel also stated Appellant had adjudications of PWID “since
he was a juvenile going back to 2004.” N.T. Sentencing at 3.

9   Recidivism Risk Reduction Incentive, 61 Pa.C.S. §§ 4501-4512.

                                           -4-
J-S51041-20


of an incarceration sentence despite his extensive criminal record.”      N.T.

Sentencing at 11. However, Appellant “demonstrated a lack of rehabilitative

potential and criminal disposition by repeatedly falsifying his employment

records and repeatedly lying about them to his probation officer[,]

presenting . . . falsified payment slips.” Id. The court observed Appellant

had maintained sobriety, which was “a positive,” but the court found he

“demonstrated through his deception and false conduct before the Court that

his criminal conduct is not just because of addiction but because of criminal

thinking and criminal predisposition.” Id. at 12.

       At the 2016 Case, the trial court imposed five to 10 years’ imprisonment

for PWID, a sentence above the aggravated range and at the statutory

maximum.10 N.T. Sentencing at 15. In announcing this sentence, the court

contemporaneously stated Appellant “is a threat to the public and will re-

offend again,” he “will deal these deadly drugs again in the future unless a

very strong message is sent through his sentence,” and “therefore we need

to separate him from the public to protect the likelihood of dead from Fentanyl

toxicity.” Id. at 14-15.

       At the 2017 Case, the trial court imposed the following sentences on the

four PWID counts: (1) 18 to 36 months’ imprisonment — a standard range


____________________________________________


10 At Case 2016, the trial court also imposed: (1) for possession of marijuana,
time served to 30 days; and (2) for possession of drug paraphernalia, time
served to 219 days’ credit. N.T. Sentencing at 15. Appellant’s sentencing
credit fulfilled these sentences.

                                           -5-
J-S51041-20


sentence — to run consecutive to the sentence at the 2016 Case; (2) a

concurrent 18 to 36 months’ imprisonment; (3) a consecutive 33 to 66

months’ imprisonment —in the aggravated range; and (4) a concurrent 33 to

66 months’ imprisonment — in the standard range. N.T. Sentencing at 15-

16. For fleeing or attempting to elude police, the court imposed a consecutive

nine to 18 months’ imprisonment; this sentence was at the top of the standard

range. Id. at 16. Appellant’s aggregate sentence, across both dockets, was

thus 10 to 20 years’ imprisonment.

        Nine months after sentencing, on September 30, 2019, Appellant filed

a timely Post Conviction Relief Act11 petition. On December 4th, the trial court

reinstated Appellant’s post-sentence and appellate rights. Appellant then filed

a post-sentence motion on December 16th, alleging, inter alia, the court erred

in considering his prior convictions when imposing aggravated-range

sentences, as his “criminal history is already considered in the calculation of

his prior record score.” Appellant’s Motion for Reconsideration of Sentence,

12/16/19, at 5 (unpaginated). Appellant also asserted the court failed to state

sufficient reasons for imposing “a sentence far beyond the top of the

aggravated range” for the PWID count in the 2016 Case. Id.

        The trial court held a hearing on January 22, 2020. Appellant reported

he had 750 days of sobriety and argued, “I don’t feel like I’m a lost cause. I



____________________________________________


11   42 Pa.C.S. §§ 9541-9545.

                                           -6-
J-S51041-20


feel like there’s a chance for me to change.” N.T. Sentence Reconsideration,

1/22/20, at 5. The parties stipulated that Count 2/PWID, at the 2017 Case,

should be based on 0.52 grams of cocaine, and not 20.01 grams as stated in

the PSI. Id. at 2. On this basis, the court amended the sentence, from an

18 to 36-month concurrent sentence, to a 12 to 24 month-concurrent

sentence. Id. at 9. However, the trial court rejected Appellant’s argument

that it improperly “double count[ed]” his prior convictions. Id. at 10. The

court reasoned “[t]his is an ongoing issue . . . in almost any drug case where

there is repeat dealing offenses,” and the court properly considered

Appellant’s “remorse and rehabilitative potential.” Id. The court also denied

Appellant’s request to modify his sentences that were in or above the

aggravated range. Id. at 9, 16.

       Appellant filed timely notices of appeal at each docket,12 and complied

with the trial court’s orders to file Pa.R.A.P. 1925(b) concise statements of

errors complained of on appeal.

       Appellant presents five related issues for our review:

       I.   Whether the Sentencing Court committed an abuse of
       discretion on Count 1 in [the 2016 Case] by imposing a sentence
       of 5 to 10 years, which far exceeds the aggravated range
       maximum of 36 months by two years?




____________________________________________


12 Thus, there is no violation of Commonwealth v. Walker, 185 A.3d 969
(Pa. 2018). See id. at 976 (Pa.R.A.P. 341 requires separate notices of appeal
from a single order resolving issues spanning more than one docket).

                                           -7-
J-S51041-20


      II. Whether the Sentencing Court failed to state sufficient reasons
      on record for imposing a sentence exceeding the aggravated
      range on Count 1 in [the 2016 Case]?

      III. Whether the Sentencing Court failed to state sufficient
      reasons on record for imposing aggravated range sentences in
      [the 2017 Case]?

      IV. Whether the Sentencing Court committed an abuse of
      discretion by considering the prior convictions for drug-related
      offenses as an aggravating factor when such offenses are already
      considered in the Prior Record Score?

      V. Whether the sentences imposed in [the 2016 and 2017 Cases],
      resulting in a cumulative sentence of 10 to 20 years in a state
      correctional institution is clearly unreasonable in toto?

Appellant’s Brief at 6-7.

      In his first issue, Appellant argues the trial court abused its discretion in

imposing a statutory-maximum, 5 to 10-year sentence on the PWID/2016

Case, as the sentence “far exceeds the aggravated range maximum of 36

months by two years.” Appellant’s Brief at 18. Appellant contends the trial

court’s   deviation   from   the   sentencing   guidelines   is   “improper    and

unreasonable,” where the court erred in “primarily rel[ying] upon [his] prior

convictions and the dangerousness of fentanyl,” as the guidelines already

“take into consideration the dangerousness of . . . dealing various

substances,” resulting in “different offense gravity scores.” Id. at 21.

      Appellant addresses his second and third issues together: that the trial

court “failed to state sufficient reasons on the record for imposing” a sentence

above the aggravated range and at the statutory maximum for PWID in the

2016 Case and aggravated range sentences in the 2017 Case. Appellant’s

                                      -8-
J-S51041-20


Brief at 22. In support, Appellant reiterates the court improperly “‘double-

count[ed’] factors already included in the sentencing guidelines.” Id. at 24.

        Appellant’s fourth issue alleges again that the trial court abused its

discretion in considering prior convictions as an aggravating factor.

Appellant’s Brief at 27. Appellant acknowledges the trial court’s discussion

that it considered his “past bad acts, not to ‘double punish[,’] but to assess

his rehabilitative potential” and public safety.       Id.   However, Appellant

maintains, the court did not consider “how he performed during his

supervision on the prior offenses,” and instead “simply focused on the number

of times [he] previously committed these offenses.” Id. at 27, 29.

        In his final issue, Appellant incorporates his prior arguments and alleges

his cumulative sentence of 10 to 20 years, across both dockets, is manifestly

excessive.     Appellant’s Brief at 33.    He also avers the court abused its

discretion in ordering some sentences to run consecutively.         Id. at 36-37.

After careful review, we conclude no relief is due.

        Appellant’s claims implicate the discretionary aspects of sentencing. We

note:

        [A]n appellant challenging the discretionary aspects of his
        sentence must invoke this Court’s jurisdiction. We determine
        whether the appellant has invoked our jurisdiction by considering
        the following four factors:

             (1) whether appellant has filed a timely notice of appeal,
             see Pa.R.A.P. 902 and 903; (2) whether the issue was
             properly preserved at sentencing or in a motion to
             reconsider and modify sentence, see Pa.R.Crim.P. 720;
             (3) whether appellant’s brief has a fatal defect, Pa.R.A.P.

                                        -9-
J-S51041-20


          2119(f); and (4) whether there is a substantial question
          that the sentence appealed from is not appropriate under
          the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                  *     *      *

      What constitutes a substantial question must be evaluated on a
      case-by-case basis. A substantial question exists “only when the
      appellant advances a colorable argument that the sentencing
      judge’s actions were either: (1) inconsistent with a specific
      provision of the Sentencing Code; or (2) contrary to the
      fundamental norms which underlie the sentencing process.” A
      claim that a sentence is manifestly excessive might raise a
      substantial question if the appellant’s Rule 2119(f) statement
      sufficiently articulates the manner in which the sentence imposed
      violates a specific provision of the Sentencing Code or the norms
      underlying the sentencing process.

Commonwealth v. McLaine, 150 A.3d 70, 76 (Pa. Super. 2016) (some

citations omitted).

      Here, Appellant filed a timely notice of appeal and raised these

discretionary sentencing claims before the trial court. See McLaine, 150 A.3d

at 76. Additionally, his appellate brief properly includes the required Pa.R.A.P.

2119(f) statement. See Appellant’s Brief at 16-17. We thus consider whether

Appellant presents substantial questions invoking our review. See McLaine,

150 A.3d at 76.

      This Court has held the following claims do raise a substantial question:

whether the defendant “was sentenced outside of the aggravated range of the

sentencing guidelines without sufficient justification from the court,” and

“[w]hether a court specified specific reasons for an aggravated range

sentence.” McLaine, 150 A.3d at 76 (citations omitted). Additionally, “[a]


                                      - 10 -
J-S51041-20


claim that the sentencing court misapplied the sentencing guidelines in double

counting a prior conviction in its calculation of the prior record score presents

a substantial question.” Commonwealth v. Keiper, 887 A.2d 317, 319 (Pa.

Super. 2005) (citation omitted).

      However, with respect to the imposition of consecutive sentences, we

have reasoned:

      Generally, Pennsylvania law “affords the sentencing court
      discretion to impose its sentence concurrently or consecutively to
      other sentences being imposed at the same time or to sentences
      already imposed. Any challenge to the exercise of this discretion
      ordinarily does not raise a substantial question.” . . . But see
      Commonwealth v. Dodge, [957 A.2d 1198 (Pa. Super. 2008)]
      (holding consecutive, standard range sentences on thirty-seven
      counts of theft-related offenses for aggregate sentence of 58
      1/2 to 124 years’ imprisonment constituted virtual life sentence
      and, thus, was so manifestly excessive as to raise substantial
      question). “Thus, in our view, the key to resolving the preliminary
      substantial question inquiry is whether the decision to sentence
      consecutively raises the aggregate sentence to, what appears
      upon its face to be, an excessive level in light of the criminal
      conduct at issue in the case.”

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (some

citations omitted).

      In the case sub judice, with respect to Appellant’s total five PWID counts

and sole fleeing or attempting to elude police count, the trial court imposed

four terms to run consecutively, and two to run concurrently, for an aggregate

sentence of five to 10 years’ imprisonment.        We decline to find, in this

particular case, a substantial question based merely on the consecutive nature

of some of the sentences. See Prisk, 13 A.3d at 533. However, Appellant’s


                                     - 11 -
J-S51041-20


claims regarding his aggravated range and above-aggravated range sentences

— that the trial court failed to state sufficient reasons on the record and erred

in double counting his prior convictions —do raise substantial questions

invoking our review. See McLaine, 150 A.3d at 76; Keiper, 887 A.2d at 319.

      We note the relevant standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

                                  *     *      *

      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant’s prior criminal record, age, personal characteristics
      and potential for rehabilitation.

McLaine, 150 A.3d at 75-76 (citation omitted). “[W]here the trial court is

informed by a pre-sentence report, it is presumed that the court is aware of

all appropriate sentencing factors and considerations, and that where the

court has been so informed, its discretion should not be disturbed.”

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009).

      The Pennsylvania Supreme Court has explained:

      It is well established that the Sentencing Guidelines are purely
      advisory in nature. [T]he Guidelines do not alter the legal rights
      or duties of the defendant, the prosecutor or the sentencing court.
      The guidelines are merely one factor among many that the court
      must consider in imposing a sentence.

                                      - 12 -
J-S51041-20



                                  *     *      *

      Likewise, we explained in Commonwealth v. Mouzon, . . . 812
      A.2d 617, 621 (Pa. 2002) (plurality), that despite the
      recommendations of the Sentencing Guidelines, “the trial courts
      retain broad discretion in sentencing matters, and therefore, may
      sentence defendants outside the Guidelines.” The only line that a
      sentence may not cross is the statutory maximum sentence.

Commonwealth v. Yuhasz, 923 A.2d 1111, 1118-19 (Pa. 2007) (some

citations omitted).

      Finally, we consider:

      The sentencing court may, in an appropriate case, deviate from
      the guidelines by fashioning a sentence which takes into account
      the protection of the public, the rehabilitative needs of the
      defendant, and the gravity of the particular offense as it relates to
      the impact on the life of the victim and the community. In doing
      so, the sentencing judge must state of record the factual basis
      and specific reasons which compelled him or her to deviate from
      the guideline ranges. When evaluating a claim of this type, it is
      necessary to remember that the sentencing guidelines are
      advisory only.

McLaine, 150 A.3d at 76-77 (citations omitted).

      Here, the trial court reviewed Appellant’s PSI, and thus we presume it

was aware of all appropriate sentencing factors. See Ventura, 975 A.2d at

1135. As stated above, at the sentencing hearing, the trial court and both

parties reviewed in detail the sentencing guidelines’ standard and aggravated

ranges for each count. N.T. Sentencing at 3-4, 7-9, 13-14. We observe that

that both Appellant and the Commonwealth stated aggravated range

sentences were appropriate, and the trial court noted the parties were “pretty

close” in their recommended aggregate sentences. Id. at 7. Indeed, we note

                                      - 13 -
J-S51041-20


Appellant’s recommended sentence of 3½ to seven years was longer than the

Commonwealth’s suggested three to six year-sentence.                  See id. at 4, 5.

Appellant is RRRI eligible, a factor that both parties and the trial court

discussed. The trial court considered the parties’ arguments and ultimately

imposed       a   total   sentence     of   five   to   10   years.   The   trial   court

contemporaneously stated reasons on the record for its departure from the

sentencing guidelines with respect to the PWID count at the 2106 Case. See

McLaine, 150 A.3d at 76-77; N.T. Sentencing at 14-15. We now examine

whether, as Appellant avers, the court’s reasons constituted an abuse of

discretion.

      At the post-sentence hearing and in its opinion, the trial court addressed

Appellant’s       claim   that   it   improperly     double-counted   Appellant’s   prior

convictions. N.T. Sentence Reconsideration at 10; Trial Ct. Op. at 5. The

court reviewed the facts of the underlying two dockets:

      Appellant was caught dealing extremely deadly drugs, including
      fentanyl; when he was caught he fled the police and drove the
      wrong way down a one-way street, imperiling innocent
      bystanders; and then, when he was given an opportunity for
      rehabilitation, he threw it away by falsifying records regarding his
      income and lying to this Court. [N.T. Sentence at 11-13, 16.]
      This Court also took into account and placed on the record
      that . . . Appellant had three prior PWIDs stretching back from
      2004 [. Id. at 11-12.] These facts forced this Court to reason
      that . . . Appellant would continue to be a potential threat to the
      safety of the public and lacked the rehabilitative potential
      necessary to sentence him within the standard guidelines set forth
      in the PSI. This Court’ s reasoning . . . was that . . . Appellant’s
      past propensity to deal drugs, combined with his lies to the
      treatment court regarding his income, demonstrated that he


                                            - 14 -
J-S51041-20


      would try to support himself by dealing deadly, illegal substances
      again. . . .

Trial Ct. Op. at 9-10.

      The trial court also considered Appellant’s opportunity to participate in

drug treatment court, and his actions that caused his removal.          In drug

treatment court, the court

      had the benefit of meeting at least twice a month with . . .
      Appellant from the date of his conditional admittance into the
      treatment court on January 5, 2018, to his removal from the
      treatment court on September 25, 2018. That lengthy period of
      time gave this Court an excellent chance to weigh . . . Appellant’s
      rehabilitative potential, and this Court found him lacking.

Trial Ct. Op. at 7.

      The trial court then reasoned:

           In sentencing . . . Appellant above the aggravated range, this
      Court considered . . . Appellant’s past bad acts, not to “double
      punish” . . . Appellant, but to assess his rehabilitative potential,
      the impact of his crime on the community, and how the sentence
      can best serve public safety. [Appellant] was sentenced on two
      dockets after being removed from the Heroin Opioid Wellness
      Court program. Both were for [PWID] either heroin or cocaine or
      fentanyl. The sentencing transcript shows the sentencing court
      considered . . . Appellant’ s rehabilitative potential, the impact of
      his crimes on the community, and the general public welfare as
      well as the sentencing guidelines provided by the York County
      Probation Department. [N.T. Sentence at 13-14.]

           The sentencing court demonstrated awareness and
      incorporation of the sentencing guidelines when it stated the
      standard and aggravated range sentences on the record. [N.T.
      Sentence at 14.] During . . . Appellant’ s reconsideration of
      sentence hearing, the [court] further made it clear that
      sentencing . . . Appellant above the aggravated range was the
      best course to follow given his penchant for crimes that pose a
      grave threat to the community of York.          [N.T. Sentence
      Reconsideration Hearing at 14.]

                                     - 15 -
J-S51041-20



Trial Ct. Op. at 5-6.

      After review of the certified record, the notes of testimony of the plea,

sentencing, and post-sentence proceedings, the trial court’s opinion, and both

parties’ briefs, we do not find an abuse of discretion in the sentences. It is

clear the court did not impose aggravated range and above-aggravated range

sentences solely on the fact Appellant had several prior PWID convictions.

Instead, the court properly considered Appellant’s prior convictions of the

same offense — PWID, in 2005, 2008, and 2012 — as well as his removal

from drug treatment court, due to falsification of income documents, within

the framework of Appellant’s rehabilitative needs and the protection of the

community. See McLaine, 150 A.3d at 76-77; Yuhasz, 923 A.2d at 1118-

19. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/29/2021




                                    - 16 -